IN BANK.
AFFIRMED.
This is a suit for rescission and a companion case to Sharkeyv. The Burlingame Co. this day decided. The two cases were argued together and upon the same testimony. The facts are identical except as to the description of the property sold and the further fact that plaintiff did not solicit others to attend the lecture courses. The same rules were applicable to both cases and from this it follows that, since the decree in that case was affirmed, this should be and it is so ordered.
AFFIRMED.
BELT and BROWN, JJ., absent.
ROSSMAN, J., dissenting. *Page 209